—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 30, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
The court properly found that certain peremptory challenges by defendant were in violation of Batson v Kentucky (476 US 79). Defendant’s claim that the prosecutor failed to establish a prima facie case of purposeful gender discrimination is academic, because the court requested gender-neutral reasons for the challenges and ruled on the ultimate issue of intentional discrimination (People v Payne, 88 NY2d 172, 182). In any event, we agree with the court’s finding of a prima facie case of discrimination. The record also supports the court’s express and implied findings of pretext, which are entitled to great deference (see, People v Hernandez, 75 NY2d 350, affd 500 US 352).
The court did not abuse its discretion in denying defendant’s recusal motion, and its conduct of the trial does not warrant reversal. To the extent that the court’s remarks to defense counsel may have been improper, they did not deprive defendant of a fair trial in light of the overwhelming evidence of defendant’s guilt (see, People v Coble, 168 AD2d 981, lv denied 78 NY2d 954).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Rllerin and Friedman, JJ.